DETAILED ACTION
This Final Office action is in response to Applicant’s RCE filing on 01/04/2021.  Claims 1-17 are currently pending, with claims 10-17 withdrawn from consideration.  The earliest effective filing date of the present application is 08/17/2005.

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  There have been no amendments or changes to the claims.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 5,726,450 to Peterson et al. (“Peterson”) in view of Pogorzala, David, et al. (Feb. 14, 2004). Gas plume species identification by regression analysis.  Algorithms and Technologies for Multispecrtral, Hyperspectral, and Ultraspectral Imagery X (hereinafter “Pogorzala”).
With regard to claim 1, Peterson discloses the claimed system for monitoring and determining plant output activity comprising: 
 	an imaging subsystem capable of imaging a site of an industrial facility and capturing image data associated with the site (see e.g. Fig. 2, which includes an IP imaging device that images a site and captures the relevant data), and 
 	an analysis subsystem for converting the image data into plant output activity, capacity utilization and/or effluent compositional data (see e.g. col. 6, ln. 46-53).  
	
 	However, Peterson does not teach the following limitations: 
 	at least one processor connected to the imaging subsystem and receiving the captured image, the at least one processor configured to scan the captured image data corresponding to the at least one stack effluent plume to identify pixels within the captured image data containing more than at least one of a background pixel and a threshold pixel intensity and thereby define an active region within the captured image data, the at least one processor further configured to associate pixel intensities within the active region of the captured image data with the at least one of the plant output capacity, the plant output capacity, and the effluent compositions data;
	a data communicator connected to the at least one processor to transmit from the at least one processor to at least one of one or more user devices information concerning the at least one of the plant output activity, plant output capacity, and the effluent compositional data.
	
	Pogorzala teaches at e.g. pages 584, 586, 588 and Figs. 2-4 that it would have been obvious to one of ordinary skill in the image analysis art at the time of invention to modify Peterson to include the following: 

	Monitor plumes of stack/plant at building/industrial facility (see page 583)
 	at least one processor connected to the imaging subsystem and receiving the captured image (see page 584), the at least one processor configured to scan the captured image data corresponding to the at least one stack effluent plume to identify pixels within the captured image data containing more than at least one of a background pixel (see page 586 discussing the identification of background pixels: 

    PNG
    media_image1.png
    274
    851
    media_image1.png
    Greyscale

) and a threshold pixel intensity (see page 586: 

    PNG
    media_image2.png
    186
    854
    media_image2.png
    Greyscale

) and thereby define an active region within the captured image data (see Fig. 2, page 588), the at least one processor further configured to associate pixel intensities within the active region of the captured image data with the at least one of the plant output capacity, the plant output capacity, and the effluent compositions data (see Fig. 2, page 588, where this measures and detects the “effluent compositions data” of Freon-114 and other compositions);
	a data communicator connected to the at least one processor to transmit from the at least one processor to at least one of one or more user devices information concerning the at least one of the plant output activity, plant output capacity, and the effluent compositional data (see where the data of Figs. 2-4 where this data is sent to the user as it shown by the document here).
	Therefore, it would have been obvious to one of ordinary skill in the plume analysis art at the time of filing to modify Peterson with the ability to analyze the plume as shown in Pogorzala, where this is performed in order to monitor, on a pixel level, the emissions and its contaminants so that a more accurate and efficient process can occur.  
	

With regard to claim 2, Peterson further discloses: a data processing subsystem capable of correcting the image output data for existing environmental factors prior to analysis (see e.g. col. 5, ln. 44-65; col. 8, ln. 12-25).  

Claims 3-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peterson, Pogorzala, in further view of U.S. Patent No. 5,794,549 to Carter (hereinafter “Carter”).

With respect to claim 3, Peterson discloses the system of claim 2, and further teaches:  	

 	However, Peterson may not explicitly teach the other limitation of claim 3.  
Carter does teach this limitation.  In general, Carter teaches a system and method information relating to combustion conditions within a boiler, and further provides an analysis of the data that is acquired from the combustion (see abstract).  In particular, though, Carter teaches “a trend subsystem adapted to determine trends in the plant output activity or capacity utilization data,” as recited in claim 3.  Carter teaches this for example at Col. 5, ln. 12-22, “Trend information”. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these two pieces of analogous art, Peterson and Carter, because information relating to trends can be useful in determining what will happen in the future, so looking at the trends a user can make more educated guesses about events in the future.  In addition, the elements are all known but not combined as claimed.  See KSR Int’l Co. v. Teleflex Co., 82 USPQ.2d 1385 (2007).  The technical ability existed to combine the elements as claimed and the results of the combination are predictable.  See id.  When combined, the elements perform the same function as they did separately.  See id.  
11. 	With respect to claim 4, Peterson further discloses a report subsystem adapted to produce reports derived from the collected data (e.g., Col. 4, ln. 65-67). 12. 	With respect to claim 5, Peterson further discloses where the imaging subsystem comprises: a thermal detector adapted to capture thermal data (e.g., Col. 6, ln. 50-54, wherein the thermo-electric device must measure the temperature, and then keep the detector at the detector at a temperature below ambient temperature). 13. 	With respect to claim 6, Peterson further discloses where the imaging subsystem comprises: 
a thermal detector adapted to capture thermal data (e.g., Col. 6, ln. 50-54, wherein the thermo-electric device must measure the temperature, and then keep the detector at the detector at a temperature below ambient temperature), and 
With respect to claim 7, Peterson further discloses where the imaging subsystem comprises: 
a detector capable of converting incident light into an electronic signal (e.g. Col. 4, ln. 37-55), 
a thermal filter adapted to capture thermal data (e.g., Col. 6, ln. 50-54, wherein the thermo-electric device must measure the temperature, and then keep the detector at the detector at a temperature below ambient temperature), and 
one or a plurality of effluent composition filters adapted to capture data corresponding to the production of a given atomic species, molecular species, and/or class of molecular species (see e.g., Col. 4, ln. 65-67, “The trigger signal is fed to the data processing CPU 38 causing it to write the composition of the plume to a data file on a hard disk 46"). 15. 	With respect to claim 8, Peterson further discloses where the compositional data comprises SxOy, NxOy, CO2, hydrocarbons, water, or mixtures or combinations thereof (see e.g. Col. 4., ln. 37-55). 16. 	With respect to claim 9, Peterson further discloses: 
a plurality of imaging subsystems, one for each facility being monitored, each subsystem in communication with the analysis subsystem (see e.g., Col. 4, ln. 13-20; Fig. 1). 


Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
Applicant argues that “[m]odifying Peterson with the analysis of Porgorzala would not increase the accuracy or Peterson – and thus it would not be obvious to modify Peterson.  emissions sensor for motor vehicles.  The RES remotely monitors the exhaust gas composition of moving motor vehicles.  The remotely monitoring system of Peterson  replaced manned RESes, which were used to augment the periodic inspection program to identify vehicles that are in violation of the emissions standards.  See Peterson, column 1.  Accordingly, one of the many advantages of Peterson was the ability to monitor exhaust remotely.  Similarly, Pogorzala discloses a gas plume species identification by regression analysis.  See Title.  Here is a portion cited to by the examiner: 

    PNG
    media_image3.png
    122
    817
    media_image3.png
    Greyscale

Porgorzala, page 583, ABSTRACT.  Specifically, “Stepwise linear regression is attractive for this application as only those gases truly in the plume will be present in the final model.”  This is what the examiner was referring to when, in the motivational statement in the Final Office action (dated 10/02/2020), the examiner stated “. . . where this is performed in order to monitor, on a pixel level, the emissions and its contaminants so that a more accurate . . . process can occur.”  The examiner refers to Porgozala page 583 several times.  The advantages of accuracy are highly apparent throughout Porgozala.  This is an advantage of “accuracy” over the old manned RESes to identify exhaust plumes.  The motivation to combine Peterson’s imaging system and analysis system with Porgozala’s gas plume species identification by regression analysis to increase the accuracy for gas plume species identification, as stated in Porgozala at e.g. “Stepwise linear regression is attractive for this application as only those gases truly in the plume will be present in the final model.”  In addition, the examiner indicated that “. . . where this is performed in order to monitor, on a pixel level, the emissions and its contaminants so that a more . . . efficient process can occur.”  See Porgozala at page 583, “The resulting algorithm is meant to run without user interaction and no prior knowledge of which gases are likely to be present in the scene. . . . See Porgorzala at page 583-584.      
10.	Applicant argues:

    PNG
    media_image4.png
    577
    826
    media_image4.png
    Greyscale

The examiner respectfully disagrees.  The examiner notes that the “pre-detected plumes in a hyperspectral image” requires a captured image.  It’s unclear how this makes the rejection in error.  Specifically, Applicant argues that “Pogorzala only employs a known plume volume – there is no defining an active region with the captured image data.”  The examiner disagrees.  The examiner refers to Pogorzala at e.g. Fig. 2: 

    PNG
    media_image5.png
    579
    895
    media_image5.png
    Greyscale

The positive identification, or active regions of the image, are indicated in black. 
12.	Next, Applicant submits that Carter is not analogous art.  The examiner respectfully disagrees.  Carter relates to at least one imaging camera having optical and temperature measuring capabilities; receiving, storing and processing data received from the camera to provide data representative of the NO.sub.x content of the hot gases produced by the fireball; and transmitting the processed data from the processor to a monitor for display.  See Abstract.  The examiner finds that the imaging system of Carter is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention, which the examiner does not admit).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
 





/PETER LUDWIG/Primary Examiner, Art Unit 3687